Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed June 28, 2021. Claim 1, 3, 9 and 13 are amended and claim 20 has been added, rendering claims 1-20 pending.
	

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1, 3-8 and 14-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	Claims 3-8 and 14-18 are rejected as being dependent on instant claim 1.

Allowable Claim 


The prior art of record does not teach or suggest the recited protection panel further including a border extending about 2.54 cm inward from the extents of the protective panel.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.






Response to Arguments

5.	The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Brister (U.S. 2006/0048403) is withdrawn due to Applicant amending claim 1 to include “a first translucent substrate  panel comprising a fluted polypropylene construction” and “a first security film having a first side permanently attached to the first side of the substrate panel, wherein the first security film comprises one of polyester or polyethylene terephthalate” which are not disclosed in Brister.
The rejection made under 35 U.S.C. 103(a) as being unpatentable over Brister (U.S. 2006/0048403) is withdrawn due to Applicant amending claim 1 to include “a first translucent substrate  panel comprising a fluted polypropylene construction” and “a first security film having a first side permanently attached to the first side of the substrate 
The rejection made under 35 U.S.C. 103(a) as being unpatentable over Brister (U.S. 2006/0048403) in view of Fletcher (U.S. 2005/0231527) is withdrawn due to Applicant amending claim 1 to include “a first translucent substrate  panel comprising a fluted polypropylene construction” and “a first security film having a first side permanently attached to the first side of the substrate panel, wherein the first security film comprises one of polyester or polyethylene terephthalate” which are not disclosed in Brister.

The rejection made under 35 U.S.C. 103(a) as being unpatentable over Brister (U.S. 2006/0048403) in view of McDaniel et al (U.S. 2017/0341346) is withdrawn due to Applicant amending claim 1 to include “a first translucent substrate  panel comprising a fluted polypropylene construction” and “a first security film having a first side permanently attached to the first side of the substrate panel, wherein the first security film comprises one of polyester or polyethylene terephthalate” which are not disclosed in Brister.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781